DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 2-4, 6, 8-11, and 13 are objected to because of the following informalities:
Claim 2: Change from “the output signal comprises a clock signal and a data signal;” to “the output signal comprises a clock signal and a data signal; and” (page 10/16).
Claim 3: Change from “the output signal conforms to an SGPIO protocol;” to “the output signal conforms to an SGPIO protocol; and” (page 11/16).
Claim 4: Change from “baseboard management controller via an Inter-Integrated Circuit (I2C) bus;” to “baseboard management controller via an Inter-Integrated Circuit (I2C) bus; and” (page 11/16).
Claim 6: Change from “level signals, the status of the corresponding hard disk is a rebuild state;” to “level signals, the status of the corresponding hard disk is a rebuild state; and” (page 12/16).
Claim 8: Change from “corresponding display signal;” to “corresponding display signal; and
Claim 9: Change from “the output signal comprises a clock signal and a data signal;” to “the output signal comprises a clock signal and a data signal; and” (page 13/16).
Claim 10: Change from “the output signal conforms to an SGPIO protocol;” to “the output signal conforms to an SGPIO protocol; and” (page 13/16).
Claim 11: Change from “baseboard management controller via an Inter-Integrated Circuit (I2C) bus;” to “baseboard management controller via an Inter-Integrated Circuit (I2C) bus; and” (page 14/16).
Claim 13: Change from “level signals, the status of the corresponding hard disk is a rebuild state;” to “level signals, the status of the corresponding hard disk is a rebuild state; and” (page 14/16).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
…a control unit communicatively coupled to the at least one hard disk and being configured to acquire a status from the at least one hard disk and generate a corresponding output signal;… (per Claim 1)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the status information" in page 10/16.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 2-7 depend upon Claim 1, Claims 2-7 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 8 recites the limitation "the status information" in page 13/16.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 9-14 depend upon Claim 8, Claims 9-14 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. US 2012/0110389 A1), hereinafter “Chen,” and further in view of Araki et al. (U.S. Patent Application Publication No. US 2019/0026179 A1), hereinafter “Araki.”

With regards to Claim 1, Chen teaches:
a hard disk status monitoring system (Fig. 1 and ¶ 0022; regarding server 20 and remote computer 30.) for monitoring an operating status of at least one hard disk in real time (Fig. 1; Fig. 2; and ¶ 0026.), the hard disk status monitoring system comprising:
a control unit communicatively coupled to the at least one hard disk (Fig. 1; Fig. 2; and ¶ 0026; regarding, e.g., storage device controller 232.) and being configured to acquire a status from the at least one hard disk (Fig. 1; Fig. 2; and ¶ 0026.) and generate a corresponding output signal (Fig. 1; Fig. 2; and ¶ 0026; regarding, e.g., a storage device state / fault signal.);
a complex programmable logic device communicatively coupled to the control unit (Fig. 1; Fig. 2; and ¶ 0026-0027.) and configured to receive the output signal generated by the control unit (Fig. 1; Fig. 2; and ¶ 0026-0027.) and analyze the output signal to generate a corresponding status signal (Fig. 1; Fig. 2; and ¶ 0026-0027; regarding, e.g., an electric signal.);
a baseboard management controller communicatively coupled to the complex programmable logic device (Figs. 1-3 and ¶ 0028-0029.) and configured to receive the status signal generated by the complex programmable logic device  and analyze the status signal to generate a corresponding “signal” (Figs. 1-3; ¶ 0031; and ¶ 0035.  As interpreted by the Examiner, when the storage device management program of the BMC is executed, a signal must be sent to the remote computer 30 in order to initiate [a] further action[s].).
Chen does not explicitly teach:
a display signal;
a display unit communicatively coupled to the baseboard management controller and configured to receive the display signal and display the status information of the corresponding hard disk according to the display signal.
However, Araki teaches:
a display signal (Fig. 1; Fig. 3; and ¶ 0101; regarding, e.g., the transmission / reception of, e.g., error log information 328.);
a display unit communicatively coupled to the baseboard management controller (Fig. 1; Fig. 3; and ¶ 0101; regarding, e.g., a management screen.) and configured to receive the display signal (Fig. 1; Fig. 3; and ¶ 0101.) and display the status information of the corresponding hard disk according to the display signal (Fig. 1; Fig. 3; and ¶ 0101.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Chen with the concept of displaying data remotely as taught by Araki because displaying data via a screen remotely is a known means for providing information to guide recovery of, e.g., a failed storage unit (Chen: Fig. 1 and Chen: ¶ 0035).

With regards to Claim 4, Chen in view of Araki teaches the system of Claim 1 as referenced above.  Chen in view of Araki further teaches:
wherein:
the complex programmable logic device is communicatively coupled to the baseboard management controller via an Inter-Integrated Circuit (I2C) bus (Chen: Figs. 1-3 and Chen: ¶ 0028-0029.);
the status signal is an I2C signal (Chen: Figs. 1-3 and Chen: ¶ 0028-0029.).

With regards to Claim 8, the system of Claim 1 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Chen in view of Araki.

Claims 2, 3, 5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, further in view of Araki, and further in view of Mondal et al. (U.S. Patent No. US 9,146,823 B2), hereinafter “Mondal.”

With regards to Claim 2, Chen in view of Araki teaches the system of Claim 1 as referenced above.  Chen in view of Araki further teaches:
wherein:
the output signal comprises a data signal (Chen: Fig. 1; Chen: Fig. 2; and Chen: ¶ 0026.);
the data signal comprises status information of the at least one hard disk (Chen: Fig. 1; Chen: Fig. 2; and Chen: ¶ 0026.).
Chen in view of Araki does not explicitly teach:
the output signal comprises a clock signal in accordance with the system of Claim 1.
However, Mondal teaches:
the output signal comprises a clock signal (Fig. 2; col. 10, lines 46-66; and col. 11, lines 25-53.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Chen in view of Araki with a dedicated clock line for clock signals as taught by Mondal because combining prior art elements (providing state / fault data – Chen: Fig. 1; Chen: Fig. 2; and Chen: ¶ 0026; and providing clock signal data) according to known methods can be performed to yield predictable results (providing known data means to be output for analysis).

With regards to Claim 3, Chen in view of Araki, further in view of Mondal teaches the system of Claim 2 as referenced above.  Chen in view of Araki, further in view of Mondal, further teaches:
wherein:
the control unit is communicably coupled to the complex programmable logic device through a serial general purpose input output (SGPIO) bus (Mondal: Fig. 2 and Mondal: col. 10, lines 46-66.);
the output signal conforms to an SGPIO protocol (Mondal: Fig. 2 and Mondal: col. 9, lines 35-38.);
the output signal is an SGPIO signal, the clock signal is an SClock signal of the SGPIO signal, and the data signal is an SLoad signal and an SDataOut signal of the SGPIO signal (Mondal: Fig. 2; Mondal: col. 10, lines 46-66; and Mondal: col. 11, lines 25-53.).

With regards to Claim 5, Chen in view of Araki teaches the system of Claim 4 as referenced above.  Chen in view of Araki does not explicitly teach:
wherein:
the status information comprises active state information, positioning status information, and fault status information of the at least one hard disk in accordance with the system of Claim 4.
However, Mondal teaches:
wherein:
the status information comprises active state information, positioning status information, and fault status information of the at least one hard disk (col. 11, lines 25-53.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Chen in view of Araki with activity data, locate data, and fail data as taught by Mondal because combining prior art elements (providing state / fault data – Chen: Fig. 1; Chen: Fig. 2; and Chen: ¶ 0026; and providing activity, locate, and fail data) 

With regards to Claim 9, Chen in view of Araki teaches the method of Claim 8 as referenced above.  The system of Claim 2 performs the same steps as the method of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Chen in view of Araki, further in view of Mondal.

With regards to Claim 10, Chen in view of Araki teaches the method of Claim 9 as referenced above.  The system of Claim 3 performs the same steps as the method of Claim 10, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Chen in view of Araki, further in view of Mondal.

With regards to Claim 11, Chen in view of Araki, further in view of Mondal teaches the method of Claim 10 as referenced above.  Chen in view of Araki, further in view of Mondal, further teaches:
wherein:
the complex programmable logic device is communicatively coupled to the baseboard management controller via an Inter-Integrated Circuit (I2C) bus (Chen: Figs. 1-3 and Chen: ¶ 0028-0029.);
the status signal is an I2C signal (Chen: Figs. 1-3 and Chen: ¶ 0028-0029.).

With regards to Claim 12, Chen in view of Araki, further in view of Mondal teaches the method of Claim 11 as referenced above.  Chen in view of Araki, further in view of Mondal, further teaches:
wherein:
the status information comprises active state information, positioning status information, and fault status information of the at least one hard disk (Mondal: col. 11, lines 25-53.).


Allowable Subject Matter
Claims 6, 7, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Chang et al. (U.S. Patent Application Publication No. US 2012/0133520 A1); teaching that a computer system displays and controls the hard disk condition.  The computer system includes a host bus adapter which 
Chen (U.S. Patent No. US 8,830,611 B1); teaching an apparatus for indicating working states of hard disks including a south bridge chip, a CPLD controller chip, a BMC chip, and indicating lights.  The south bridge chip stores hard disk information of the hard disks.  The CPLD controller chip reads position signals and data signals from the hard disk information and converts the position signals and the data signals into working states signals of the hard disks.  The BMC chip receives the working states signals.  If working states of the hard disks changes, the BMC chip converts the working states signals into changed position signals and changed data signals.  The corresponding indicating lights receive the changed position signals and the changed data signals and indicates the changed working states of the hard disks according to the changed position signals and the changed data signals.
Dube et al. (U.S. Patent No. US 9,377,967 B2); teaching systems and methods for management of scalable storage architectures.  The system includes one or more storage backplanes, each storage backplane 
Shih (U.S. Patent No. US 9,921,933 B2); teaching status indicator control of a computing system.  The present technology discloses techniques that enable sufficient and complex display patterns of indicators such as LEDs to interoperate states of storage devices including SSDs.  Aspects of the present technology also relate to storage devices connected by a system bus such as peripheral component interconnect express (PCIe).


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114